DETAILED ACTION
This office action is in response to application filed on January 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021 and 03/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Amendment
Preliminary amendments filed on January 20, 2021 have been entered.  
The specification has been amended.
Claims 1, 4-5, 7-13 and 15-24 have been amended.
Claims 2-3 have been cancelled.
Claims 1 and 4-24 have been examined.

Specification
The disclosure is objected to because of the following informalities:
Page 1, lines 20-21 should read “As shown in FIG. 1, the geophysical parameters {σ, M , ρ, vp, vs} in turn depend on geophysical data …”
Page 3, lines 3-5 should read “The method preferably also comprises inverting and/or modelling to convert measured (magnetic data) to determine the magnetic parameter (e.g. magnetization)”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language should read:
“A method of calculating a temperature of a geological structure, wherein there is provided at least one magnetic parameter of the geological structure, the method comprising: 
inverting only the at least one magnetic parameter to estimate the temperature of the geological structure; 
wherein the at least one magnetic parameter comprises a total magnetization of the geological structure” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 1, wherein the total magnetization of the geological structure comprises both an induced magnetization and a remnant magnetization of the geological structure” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claims 5-11, 13, 21 are objected to because of the following informalities:
Claim language should read “[[A]] The method …” to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 10, wherein the phenomenological model uses or is based on: 
(i) a spinodal exsolution model and/or an Ising model from quantum statistics; or 
(ii) a bi-nodal exsolution model and/or JMAK kinetics” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 13, wherein the one or more parameters comprise an initial titanium fraction of a time of deposition and/or a total percentage of magnetic material in a subsurface” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 1, further comprising providing estimates of .  
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 1, further comprising selecting a phenomenological model that defines a relationship between the at least one magnetic parameter and the temperature of the geological structure” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 1, further comprising finding an uncertainty in the .  
Appropriate correction is required.

Claim 18 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method as claimed in claim 1, wherein the temperature is calculated for a specific point/location/volume/space of the geological structure, the specific point/location/volume/space corresponding to a point/location/volume/space of the at least one magnetic parameter” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method of producing a temperature model of [[a]] the geological structure comprising performing the method of  claim 1” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method of prospecting for geothermal energy, petroleum, and/or minerals comprising performing the method of  claim 1 and using the a decision-making process for .  
Appropriate correction is required.

Claim 22 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method of obtaining petroleum from [[a]] the geological structure comprising performing the method of claim 1” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim 23 is objected to because of the following informalities:
Claim language should read:
“[[A]] The method of mining for minerals from [[a]] the geological structure comprising performing the method of claim 1” to provide appropriate antecedence basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process, which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “there is provided at least one magnetic parameter of the geological structure, wherein the at least one magnetic parameter comprises the total magnetization of the geological structure” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., inversion, see specification at p. 3, par. 3-5) to obtain additional data (e.g., magnetic parameter). Except for the recitation of the type of data being evaluated (e.g., magnetic data), the limitation in the context of the claim mainly refers to applying mathematical concepts to transform data.
the limitation “inverting only the at least one magnetic parameter to estimate the temperature of the geological structure” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., inversion, see specification at p. 2, par. 3-4) to obtain additional data (e.g., temperature of the geological structure). Except for the recitation of the type of data being evaluated (e.g., magnetic and temperature data), the limitation in the context of the claim mainly refers to applying mathematical concepts to transform data.

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method of calculating the temperature of a geological structure”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Accordingly, these additional elements, when considered individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (i.e., calculating the temperature of a geological structure), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)). 
The claim is not patent eligible.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 4-8, 10-19 and 21-23), that under the broadest reasonable interpretation, cover performance of the limitations in the mind and/or using mathematical concepts, and
the additional elements, when considered individually and in combination, recited in the dependent claims refer to extra-solution activities (e.g., mere data gathering using a data type or source), or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (Claims 9 and 24), which as indicated in the Office’s guidance does not integrate the judicial exception into a practical application (Step 2A – Prong Two) and/or does not provide significantly more (Step 2B).

Examiner’s Note
Claim 20 was evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that effects a transformation or reduction of a particular article to a different state or thing (e.g., using the calculated temperature in the decision-making process for the drilling of a well or for the mining of a mine), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Subject Matter Not Rejected Over Prior Art
Claims 1, 4-19 and 21-24 are distinguished over the prior art of record for the following reasons: 
Regarding claim 1. (Currently amended) 
Biegert (US 20140365193 A1, IDS record) discloses:
A method of calculating the temperature of a geological structure ([0021]: a method for predicting locations of hydrocarbons involve generating temperature profiles of subsurface formations (see also [0007], [0010] and [0032])), wherein there is provided at least one magnetic parameter of the geological structure ([0041]: magnetic measurements are used for performing the prediction), the method comprising: 
inverting only the at least one magnetic parameter to estimate the temperature of the geological structure ([0042]: inversion of magnetic data is used to determine Curie depth, which is used for generating temperature profiles (see [0021])).

Biegert (US 20140365193 A1, IDS record) further teaches:
“Another method of computing the Curie depth using magnetic data involves using a spectral density model for the anomaly of the total intensity of the magnetic field” ([0044]: total intensity of the magnetic field is employed to determine the Curie depth).

Salem (Ahmed Salem, Chris Green, Dhananjay Ravat, Kumar Hemant Singh, Paul East, J. Derek Fairhead, Saad Mogren, Ed Biegert, Depth to Curie temperature across the central Red Sea from magnetic data using the de-fractal method, Tectonophysics, Volumes 624–625, 2014, Pages 75-86, ISSN 0040-1951, https://doi.org/10.1016/j.tecto.2014.04.027, IDS record) teaches:
	“Mapping the depth to Curie isotherm using magnetic data only determines the temperature at one depth, but it is useful (for basin analysis, for example) to know the temperature at a range of depths” (p. 83, col. 2, section “6. Calculation of temperature-depth constrained geotherms”: magnetic data is used to calculate Curie temperatures)

Hokstad (WO 2017142422 A1, IDS record) teaches:
	“In one aspect, the invention provides a method of calculating the radiogenic heat production (RHP) of a geophysical structure, wherein there is provided at least one geophysical parameter of the geophysical structure, the method comprising: inverting the at least one geophysical parameter to estimate the RHP of the geophysical structure.
The inventors have found that the RHP of a geophysical structure can be found by inverting at least one geophysical parameter of the geophysical structure, such as density, seismic velocity (preferably seismic p-wave velocity) or magnetic susceptibility” (p. 2, lines 4-10: radiogenic heat production of a geophysical structure is calculated by inverting at least one geophysical parameter such as magnetic susceptibility (see also p. 3, lines 13 regarding the at least one geophysical parameter being magnetic remanence)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest: 
“wherein the at least one magnetic parameter comprises the total magnetization of the geological structure,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 4-19 and 21-24.
They are also distinguished over the prior art of record due to their dependency.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ibrahim Aydın, Erdinc Oksum, Exponential approach to estimate the Curie-temperature depth, Journal of Geophysics and Engineering, Volume 7, Issue 2, June 2010, Pages 113–125, https://doi.org/10.1088/1742-2132/7/2/001
Reference discloses the use of magnetic data to estimate Curie-temperature depth of underground structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857